Name: Commission Regulation (EC) No 1052/2006 of 11 July 2006 amending Regulation (EC) No 2222/2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Sapard) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: regions and regional policy;  Europe;  European construction;  cooperation policy;  agricultural policy;  economic policy
 Date Published: nan

 12.7.2006 EN Official Journal of the European Union L 189/3 COMMISSION REGULATION (EC) No 1052/2006 of 11 July 2006 amending Regulation (EC) No 2222/2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Sapard) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (1), and in particular Article 12(2) thereof, Whereas: (1) Article 7 of Commission Regulation (EC) No 2222/2000 (2) lays down the rules regarding automatic de-commitment of unused appropriations, and in particular provides, for the years 2004 and 2005, that this shall occur on 31 December of the second year following the year of the financial commitment concerned (the n+2 rule for automatic de-commitment) reflecting Article 31(2) of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (3). (2) In 2005 Bulgaria and especially Romania suffered under severe floods which further hampered the implementation of the instrument and which is likely to have repercussions on use of appropriations provided for the years 2004 and 2005. (3) It is therefore justified to apply an n+3 automatic de-commitment rule for the years 2004 and 2005 to Bulgaria and Romania. (4) Regulation (EC) No 2222/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee of the European Agriculture and Guidance Fund (EAGGF), HAS ADOPTED THIS REGULATION: Article 1 Article 7(3) of Regulation (EC) No 2222/2000 is replaced by the following: 3. Taking account of the requirements of Article 10, the Commission shall de-commit any part of a commitment which has not been settled by the payment on account or for which it has not received an acceptable payment application by the following dates: (a) for appropriations corresponding to the 2000 annual allocation: 31 December 2004; (b) for appropriations corresponding to the annual allocation for 2001: 31 December 2005; (c) for appropriations corresponding to the annual allocation for 2002: 31 December 2006; (d) for appropriations corresponding to the annual allocation for 2003: 31 December 2006; (e) for appropriations corresponding to the annual allocation for 2004: 31 December 2007; (f) for appropriations corresponding to the annual allocation for 2005: 31 December 2008; (g) for appropriations corresponding to the annual allocation for 2006: 31 December 2008. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (2) OJ L 253, 7.10.2000, p. 5. Regulation as last amended by Regulation (EC) No 188/2003 (OJ L 27, 1.2.2003, p. 14). (3) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 173/2005 (OJ L 29, 2.2.2005, p. 3).